DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on June 22, 2021.
 	
 	Claims 1-15 and 17-20 are pending.


Response to Arguments
Applicant’s arguments with respect to Claims 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub. No. 2015/0254003) in view of Malwankar (U.S. Patent No. 9,936,024).


	As to Claim 1, Lee discloses a system comprising: a plurality of compute nodes configured to receive requests for processing by one or more processing units of the compute nodes (Host Processors 210, Figure 2; Paragraph 0028); 
 	However Lee does not expressly disclose a plurality of storage heads connected to the compute nodes via a compute fabric, the storage heads configured to manage access to non-volatile data stored by the system and a plurality of storage devices connected to the storage heads via a storage fabric, each of storage devices configured to access data stored on a plurality of devices in response to requests from the storage heads, and wherein each storage device in the plurality of storage devices is communicatively coupled via the storage fabric to each storage head in the plurality of storage heads.
 	Malwankar, in the same field of endeavor, teaches a plurality of storage heads (Storage Controllers 108, Figure 1) connected to the compute nodes (Host Computing Device 104, Figure 1) via a compute fabric (Network 106, Figure 1), the storage heads configured to manage access to non-volatile data stored by the system (Column 3, Lines 44-50); and 
 	a plurality of storage devices (SSD 150, Figure 1) connected to the storage heads via a storage fabric (SAN of Storage Server 101, Figure 1), each of storage devices configured to access data stored on a plurality of devices in response to requests from the storage heads, and wherein each storage device in the plurality of storage devices is communicatively coupled via the storage fabric to each storage head in the plurality of storage heads (Each Storage Controller 108 is communicatively coupled to each SSD 150 via the storage fabric via Switch 110. Figure 1; Column 3, Lines 44-50, Column 4, Lines 40-63 and Column 5, Lines 7-17).
Lee with including a plurality of storage heads connected to a storage devices as taught by Malwankar.  The motivation would have been to increase the efficiency of managing multiple storage devices.

 	As to Claim 2, Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches a plurality of storage cache devices communicatively coupled to the compute nodes via the compute fabric (DRAM Cache. Paragraph 0057).

	As to Claim 5, Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches a processing element; a plurality of storage devices connected to the processing element via a PCIe bus (PCIE 215. Paragraph 0035); and one or more Ethernet interfaces connected to the processing element, a number of the Ethernet interface comprising a number linearly proportional to a number of the storage devices (Paragraphs 0028 and 0035).

	As to Claim 6, Lee-Malwankar teach the system as previously discussed in Claim 5. Lee further teaches processing element comprising a system-on-a-chip (SoC) device, the SoC device including a PCIe controller (Processing Unit 110 on a PCIe Bus. Paragraph 0026).

	As to Claim 7, Lee-Malwankar teach the system as previously discussed in Claim 6. Lee further teaches the SoC device configured to convert NVM Express packets received via the one or more Ethernet interfaces to one or more PCIe packets (Paragraph 0057).

Claim 8, Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches the plurality of compute nodes, the plurality of storage heads, and the plurality of storage devices each being assigned a unique Internet Protocol (IP) address (Metadata Server stores the address of each Storage Node to route data requests to. Paragraph 0034).

	As to Claim 9, Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches the storage fabric and the compute fabric comprising a single physical fabric (Switched Fabric 220. Figure 2; Paragraph 0028).

	As to Claim 12, Lee-Malwankar teach the system as previously discussed in Claim 9. Lee further teaches the single physical fabric comprising an Ethernet or InfiniBand fabric (Paragraph 0028).

	As to Claim 13, Lee-Malwankar teach the system as previously discussed in Claim 1. Malwankar further teaches the storage heads coordinating management operations of the storage devices (Column 3, Lines 44-50).

	As to Claim 14, Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches the storage devices performing remote direct memory access (RDMA) operations between individual storage devices (Paragraph 0026).

	As to Claim 15 Lee-Malwankar teach the system as previously discussed in Claim 1. Lee further teaches each of the compute nodes being installed in a single server blade (Paragraph 0028).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub. No. 2015/0254003) in view of Malwankar (U.S. Patent No. 9,936,024) and in further view of Cohen (U.S. PGub. No. 2013/0138836).

 	As to Claim 3, Lee-Malwankar discloses the system as previously discussed in Claim 1.  However Lee-Malwankar does not expressly disclose a network interface card (NIC) communicatively coupled to the processing units, the NIC comprising a NAND Flash device storing an operating system executed by the processing units.
 	Cohen, in the same field of endeavor, teaches a network interface card (NIC) communicatively coupled to the processing units, the NIC comprising a NAND Flash device storing an operating system executed by the processing units (vHBA coupled to the Server comprises a memory storing boot code for retrieving and executing an operating system. Paragraph 0049).
 	At the time of filing it would have been obvious to a person of ordinary skill in the art to have combined a system of a plurality of compute nodes, storage heads and storage devices as taught by Lee- Malwankar with a NIC comprising an operating system as taught by Cohen.  The motivation would have been to enable the OS to be dynamically loaded.

Claim 4, Lee-Malwankar-Cohen teach the system as previously discussed in Claim 3.  Cohen further teaches a second plurality of processing units; and a second NIC communicatively coupled to the second plurality of processing units, the second NIC comprising a second NAND Flash device storing a second operating system executed by the plurality of second processing units (Each Server contains a vHBA. Paragraph 0049).

Claims 10-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. PGPub. No. 2015/0254003) in view of Malwankar (U.S. Patent No. 9,936,024) and in further view of Khargharia (U.S. PGPub. No. 2016/0065422).

	As to Claim 10, Lee-Malwankar discloses the system as previously discussed in Claim 9.  However, Lee-Malwankar does not expressly disclose wherein the single physical fabric including at least one switch, the at least one switch configured to prioritize network traffic based on an origin and destination included in a packet.
 	Khargharia, in the same field of endeavor, teaches the single physical fabric including at least one switch, the at least one switch configured to prioritize network traffic based on an origin and destination included in a packet (A plurality of QoS metrics such as path ranking are used to prioritize traffic. Paragraph 0022-0032).
 	At the time of filing it would have been obvious to a person of ordinary skill in the art to have combined a system of a plurality of compute nodes, storage heads and storage devices as taught by Lee- Malwankar with a switch prioritizing network traffic as taught by Khargharia.  The motivation would have been to improve the efficiency of traffic flow in the network.

	As to Claim 11, Lee-Malwankar-Khargharia teach the system as previously discussed in Claim 10.  Khargharia further teaches the switch further configured to prioritize packets based on a detected (Paragraph 0022-0032).


 	As to Claim 17, Lee teaches a disaggregated network comprising a plurality of compute nodes,  and storage devices (Host Processors 210  and Storage Nodes 100. Paragraph 0028).  
 	However, Lee does not expressly disclose storage heads. 
 	Malwankar, in the same field of endeavor teaches storage heads (Storage Controllers 108, Figure 1) wherein each storage device in the plurality of storage devices is communicatively coupled via the storage fabric to each storage head in the plurality of storage heads  wherein each compute node in the plurality of compute nodes is communicatively coupled via compute fabric to each storage head in the plurality of storage heads (Each Storage Controller 108 is communicatively coupled to each SSD 150 via the storage fabric via Switch 110, wherein the Storage Controllers 108 are communicatively coupled Network 106 to Host computing Devices 104. Figure 1; Column 3, Lines 44-50, Column 4, Lines 40-63 and Column 5, Lines 7-17).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined the storage system as taught by Lee with including a plurality of storage heads connected to a storage devices as taught by Malwankar.  The motivation would have been to increase the efficiency of managing multiple storage devices.
 	Lee-Malwankar teach the disaggregated network as previously discussed.  However Lee-Malwankar fail to teach assigning, by a network switch, a minimal bandwidth allowance for each of a plurality of traffic routes in a disaggregated network; weighting, by the network switch, each traffic route based on a traffic route priority; monitoring, by the network switch, a current bandwidth utilized by the disaggregated network; distributing, by the network switch, future packets according to the weighting if the current bandwidth is indicative of a low or average workload; and guaranteeing, by the 
 	Khargharia, in the same field of endeavor, teaches teach assigning, by a network switch, a minimal bandwidth allowance for each of a plurality of traffic routes in a disaggregated network (Requested bandwidth is reserved for each end user route. Paragraph 0022-0030);
 	weighting, by the network switch, each traffic route based on a traffic route priority (Weighted Fair Queue. Paragraph 0022-0032); 
 	monitoring, by the network switch, a current bandwidth utilized by the disaggregated network (SDN Controller 230 monitors current bandwidth. Paragraph 0022-0032);  
 	distributing, by the network switch, future packets according to the weighting if the current bandwidth is indicative of a low or average workload (Paragraph 0022-0032); and 
 	guaranteeing, by the network switch, minimal bandwidth for a subset of the traffic routes if the current bandwidth is indicative of a high workload, the subset of traffic routes selected based on the origin or destination of the route comprising a compute node (Packets are delivered from the queues based on path ranking, weight, and priority to guarantee minimum bandwidth. Paragraph 0022-0032).
 	At the time of filing it would have been obvious to a person of ordinary skill in the art to have combined a system of a plurality of compute nodes, storage heads and storage devices as taught by Lee-Malwankar with a switch monitoring, distributing and guaranteeing bandwidth as taught by Khargharia.  The motivation would have been to improve the efficiency of traffic flow in the network.
 	
	As to Claim 18, Lee-Malwankar-Khargharia teach the method as previously discussed in Claim 17.  Khargharia further teaches assigning a minimal bandwidth allowance for each of the traffic routes (Paragraph 0022-0032).

	As to Claim 19, Lee-Malwankar-Khargharia teach the method as previously discussed in Claim 17.  Khargharia further teaches the weighting each traffic route comprising assigning a high priority to a traffic route having an origin or destination comprising a compute node and a low priority to a traffic route not having an origin or destination comprising a compute node (Weighted Fair Queue based on Path Ranking. Paragraphs 0022-0032).

	As to Claim 20, Lee-Malwankar-Khargharia teach the method as previously discussed in Claim 17.  Khargharia further teaches the distributing future packets comprising assigning a quality of service level of the future packets (QoS Parameters. Paragraph 0022-0032).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456